DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 15- 16, 24, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 15- 16, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2020/0213975 Al - Provisional application No. .
Regarding claims 1 and 15, Patel et al. teach a method for data processing/ a user equipment, comprising a processor connected with a memory, wherein the processor is configured to:, comprising: receiving, by a first user equipment, control information from a second user equipment, wherein the control information comprises indication information, wherein the control information comprises Sidelink control information (SCI) (see par. 0044, pars. 0084-0085 and fig. 4: a transmitting UE may receive downlink control information (DCI) from a base station, and the DCI may include control information--including a pattern for data and reference signal transmissions--that supports D2D communication with a receiving UE. The transmitting UE may send sidelink control information (SCI) to a receiving UE configured by higher layers to monitor for this information); determining, by the first user equipment, a transmission mode of data scheduled by the control information (see fig. 4 and pars. 0086-0087: At 425, UE 115-c may extract the pattern based on the information sent by UE 115-d. UE 115-c may identify the pattern corresponding to the sequence of data and reference signal transmissions that use the first duration TTI based on the indicator received in the sidelink control message. In some examples, identifying the pattern includes selecting the pattern from a predetermined set of patterns based on the indicator. At 430, UE 115-c may decode the sequence of data and reference signal transmissions using the pattern).
Patel et al. do not mention wherein the indication information is defined by using a specific bit in the SCI and a transmission mode of data scheduled by the control information according to a value of the specific bit, wherein the value of the specific bit being 0 indicates a 
Yang et al. teach the indication information is defined by using a specific bit in the SCI and a transmission mode of data scheduled by the control information according to a value of the specific bit, wherein the value of the specific bit being 0 indicates a single antenna transmission mode, and wherein the value of the reserved bit being 1 indicates non-single antenna transmission mode (see par. 0091: In a single antenna (port) transmission mode, the PDCCH signal includes a DCI format 0. In case of multiple antennas (multiple ports) transmission (also called a MIMO transmission) mode, the PDCCH signal includes DCI format X. DCI format 0/X may include a resource assignment (RA) type bit and a resource assignment (RA) field. The RA type bit may be used to indicate RA Type 0 or 1, and may be composed of 1 bit. After the UE interprets the RA type bit and the RA field of the PDCCH signal, resources for PUSCH transmission are allocated in step S1604. In case of RA type 0, resources for PUSCH transmission may be composed of one or more contiguous RBs according to an RIV value of the RA field. In contrast, in case of RA type 1, a resource of PUSCH transmission may be composed of two non-contiguous clusters according to a combinatorial index of the RA field (See FIGS. 11 to 15)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of 8.	Yang et al. to the method of Patel et al. in order for for performing contiguous or non-contiguous uplink resource allocation.
Regarding claims 6 and 16, Patel etal. also teach a method for data processing/ a user equipment, comprising a processor connected with a memory, wherein the processor 
Patel et al. do not mention wherein the indication information is defined by using a specific bit in the SCI and wherein a value of the specific bit is used for determining the 
Yang et al. teach the indication information is defined by using a specific bit in the SCI and wherein a value of the specific bit is used for determining the transmission mode of the data scheduled by the control information, wherein the value of the specific bit being 0 indicates a single antenna transmission mode, and wherein the value of the reserved bit being 1 indicates non-single antenna transmission mode (see par. 0091: In a single antenna (port) transmission mode, the PDCCH signal includes a DCI format 0. In case of multiple antennas (multiple ports) transmission (also called a MIMO transmission) mode, the PDCCH signal includes DCI format X. DCI format 0/X may include a resource assignment (RA) type bit and a resource assignment (RA) field. The RA type bit may be used to indicate RA Type 0 or 1, and may be composed of 1 bit. After the UE interprets the RA type bit and the RA field of the PDCCH signal, resources for PUSCH transmission are allocated in step S1604. In case of RA type 0, resources for PUSCH transmission may be composed of one or more contiguous RBs according to an RIV value of the RA field. In contrast, in case of RA type 1, a resource of PUSCH transmission may be composed of two non-contiguous clusters according to a combinatorial index of the RA field (See FIGS. 11 to 15)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of 8.	Yang et al. to the method of Patel et al. in order for for performing contiguous or non-contiguous uplink resource allocation.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643